DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/592,097 filed on 11/29/2017. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term, in combination with the range, make it unclear what the metes and bounds of the claim are. It is suggested applicant remove the word “about.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciluffo (US PGPub 2006/0122544).
Regarding claim 1, Ciluffo teaches an active fabric comprising: 
a first plurality of filaments, each of the first plurality of filaments comprising a passive material (see Figs. 5 and 8 and paragraph 40, a first portion made of filament F2, Ciluffo teaches that a garment may be made up of zones in which a zone is contiguous, comprising a plurality of rows of filament f2; see paragraph 28, conventional fiber can be interwoven with active fiber); 
a second plurality of filaments, each of the second plurality of filaments comprising an active material (see Figs. 5 and 8 and paragraph 40, a first portion made of filament F2, Ciluffo teaches that a garment may be made up of zones in which a zone is contiguous, comprising a plurality of rows of filament f2; see paragraphs 27 and 34, the filaments are heat sensitive and respond to the body’s temperature to expand or contract, being “active”); and 
a power source configured to provide an electrical current to heat the first plurality of filaments (see Fig. 5 and paragraphs 27 and 40, control device D provides appropriate input, as stated in paragraph 27 the input is electrical current to the filaments), wherein the first plurality of filaments are arranged in a knit pattern with each of the second plurality of filaments (see Fig. 5, knit pattern of filaments), and 
wherein the active material is a material that undergoes a phase transition at a predetermined temperature to generate a change in the fabric between a relaxed state and an activated state (see paragraphs 27 and 34, the filaments are heat sensitive and respond to the body’s temperature to expand or contract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of Wyatt et al. (US PGPub 2015/0065930) and further in view of Chase et al. (US PGPub 2019/0133873).
Regarding claim 5, Ciluffo teaches all previous elements of the claim as stated above. Ciluffo does not teach wherein the power source is configured to provide the electrical current through a circuit passing through the garment, the active fabric further comprising a plurality of switches configured to open the circuit when a compression level of the garment exceeds a predefined maximum of between about 1000 Pa and about 1333 Pa.
However, Wyatt teaches an analogous active filament compression device (see abstract and Fig. 1) wherein the power source is configured to provide the electrical current through a circuit passing through the garment (see Fig. 5 and paragraph 51), the active fabric further comprising a plurality of switches configured to open the circuit (see Fig. 5 and paragraph 51, switch array 25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the garment of Ciluffo to comprise a power source providing a current through a circuit passing through the garment comprising a plurality of switched configured to open the circuit of the garment, as taught by Wyatt, for the purpose of controlling the filaments in a desired program (see paragraphs 50 and 51 of Wyatt).
Ciluffo, as modified, further does not teach the plurality of switches configured to open the circuit when a compression level of the garment exceeds a predefined maximum of between about 1000 Pa and about 1333 Pa.
However, Chase teaches an analogous limb compression device (see abstract) wherein the switches are controlled (see paragraph 74, signal sent through the garment to each valve) to be open when a compression level of the garment exceeds a predefined maximum of between about 1000 Pa and about 1333 Pa (see paragraphs 72 and 79; see Fig. 4, step 314; the switch may be open to allow a decrease in pressure when the garment exceeds a maximum target pressure, the target pressure may be 10 mmhg or 1333 Pa).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the switches of the modified Ciluffo to open when the compression level of the garment exceeds a predefined maximum of between about 1000 Pa and about 1333 Pa, as taught by Chase, for the purpose of stopping the compression at a safe level for the user. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of Wyatt et al. (US PGPub 2015/0065930).
Regarding claim 6, Ciluffo teaches all previous elements of the claim as stated above. Ciluffo does not teach wherein the power source is configured to provide the electrical current through a circuit passing through the garment, and wherein the circuit is selectively closed or open based upon a signal from a controller.
However, Wyatt teaches an analogous active filament compression device (see abstract and Fig. 1) wherein the power source is configured to provide the electrical current through a circuit passing through the garment (see Fig. 5 and paragraph 51), and wherein the circuit is selectively closed or open based upon a signal from a controller. (see Fig. 5 and paragraph 51, switch array 25, controlled via program).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the garment of Ciluffo to comprise a power source providing a current through a circuit passing through the garment comprising a plurality of switched configured to open the circuit of the garment, as taught by Wyatt, for the purpose of controlling the filaments in a desired program (see paragraphs 50 and 51 of Wyatt).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of Kapsali et al. (US PGPub 2015/0140886).
Regarding claim 7, Ciluffo teaches an active fabric comprising (abstract): 
a first plurality of filaments, each of the first plurality of filaments comprising a passive material (see Figs. 5 and 8 and paragraph 40, a first portion made of filament F2, Ciluffo teaches that a garment may be made up of zones in which a zone is contiguous, comprising a plurality of rows of filament f2; see paragraph 28, conventional fiber can be interwoven with active fiber); 
a second plurality of filaments, each of the second plurality of filaments comprising an active material (see Figs. 5 and 8 and paragraph 40, a first portion made of filament F2, Ciluffo teaches that a garment may be made up of zones in which a zone is contiguous, comprising a plurality of rows of filament f2; see paragraphs 27 and 34, the filaments are heat sensitive and respond to the body’s temperature to expand or contract, being “active”); and 
wherein the first plurality of filaments are arranged in a knit pattern with each of the second plurality of filaments (see Fig. 5, knit pattern of filaments), and 
wherein the active material is a material that undergoes a phase transition at a predetermined temperature to generate a change in the fabric between a relaxed state and an activated state (see paragraphs 27 and 34, the filaments are heat sensitive and respond to the body’s temperature to expand or contract).
Ciluffo does not teach wherein the active material and the passive material are both components of the first plurality of filaments.
However, Kapsali teaches an active fiber (see abstract) wherein the active material and the passive material are both components of a first plurality of filaments (see Fogs. 4a-4e, the single filament is comprised of both active material 42 and passive material 44; see paragraphs 40 and 43-44).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the plurality of filaments of Ciluffo to have both active material and passive material, as taught by Kapsali, for the purpose of sheathing and protecting the active material and to give the filaments desired mechanical properties (see paragraphs 44 and 60 of Kapsali).
Regarding claim 8, Ciluffo teaches all previous elements of the claim as stated above. Ciluffo does not teach wherein the first plurality of rows of continuous filaments and the second plurality of rows of continuous filaments are both additively manufactured. 
However, Kapsali teaches a method of manufacturing an active fiber (see abstract and Fig. 5) wherein the filaments are additively manufactured (see Fig. 5 and paragraph 54, the polymers are combined).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the filaments of Ciluffo to be additively manufactured, as taught by Kapsali, for the purpose of using a known process of manufacturing fibers (see paragraphs 42-43 and 54 of Kapsalie, “typical fibre production”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of Pamplin et al. (US PGPub 2018/0177677).
Regarding claim 10, Ciluffo teaches all previous elements of the claim as stated above. Ciluffo does not teach wherein the active material comprises a plurality of materials each having different predetermined temperatures.
However, Pamplin teaches an analogous active filament compression device (see abstract and Fig. 1) wherein the active material comprises a plurality of materials each having different predetermined temperatures (see paragraphs 67 and 76, the SM allow and SM polymer can have different transition temperatures).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the active material of Ciluffo to comprise a plurality of materials each having different predetermined temperatures, as taught by Pamplin, for the purpose of allowing different compression programs to be run specific to patient needs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of John et al. (US PGPub 2016/0213548).
Regarding claim 11, Ciluffo teaches all previous elements of the claim as stated above. Ciluffo does not teach the active fabric comprising a sensor.
However, John teaches an analogous active filament compression device (see abstract and Fig. 1) comprising a sensor (see Fig. 6, sensors 7; see paragraph 177).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the fabric of Ciluffo to have a sensor to detect whether the garment is fitted to the user(see paragraphs 87 and 118 of John).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of McMaster et al. (US PGPub 20160186366) and further in view of Smith et al. (US PGPub 2011/0162414).
Regarding claim 12, Ciluffo teaches an active fabric comprising: 
A first portion made of a first material and extending across a first plurality of rows of continuous filaments (see Figs. 5 and 8 and paragraph 40, a first portion made of filament F2, Ciluffo teaches that a garment may be made up of zones in which a zone is contiguous, comprising a plurality of rows of filament f2); and
A second portion made of a second material and extending across a second plurality of rows of continuous filaments (see Figs. 5 and 8 and paragraph 40, a first portion made of filament F2, Ciluffo teaches that a garment may be made up of zones in which a zone is contiguous, comprising a plurality of rows of filament f2), and
wherein the first material is an active material that undergoes a phase transition at a predetermined temperature to generate a change in the fabric between a relaxed state and an active state (see paragraphs 27 and 34, the filaments are heat sensitive and respond to the body’s temperature to expand or contract)
Ciluffo does not teach wherein each of the first plurality of rows of continuous filaments arranged in a pattern of loops and wherein each of the second plurality of rows of continuous filaments arranged in the pattern of loops.
However, McMaster teaches an analogous fabric comprised of electrically conductive and nonconductive fibers (see abstract) wherein the first row of continuous filaments are arranged in a pattern of loops (see Fig. 3A, loops of darker filament) and wherein each of the second plurality of rows of continuous filaments arranged in the pattern of loops (see Fig. 3A, loops of lighter filament).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify Ciluffo to have the rows of continous filaments be arranged in a pattern of loops, as taught by McMaster, for the purpose of knitting the filaments to make a garment as is well-known in the art of knitting fabric (see paragraphs 53-58 and 76 of McMaster, the loops are inherently formed through the technique of knitting filaments, the different patterns all having loops i.e. single jersey stich pattern “has interconnecting stitch loops” and purl stitch pattern “comprises all loops in one or more courses”). 
Ciluffo further does not teach wherein at least one filament of the first plurality of rows of continuous filaments is also a filament of the second plurality of rows of continuous filaments, and wherein a transition from the first material to the second material in the at least one filament occurs in less than the length of one loop of the pattern of loops.
However, Smith teaches a method of knitting different types of filaments (see abstract) wherein at least one filament of the first plurality of rows of continuous filaments is also a filament of the second plurality of rows of continuous filaments (see Fig. 15A, one filament 100 is made up of different types of filaments), and wherein a transition from the first material to the second material in the at least one filament occurs in less than the length of one loop of the pattern of loops (see Fig. 15A, length of unmarked material 100 between segments 114BW, 114 WB transitions in less than the length of one of the pattern of loops, see paragraphs 151-152).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify a filament of Ciluffo to also be a filament of the second plurality of rows of continuous filaments, and wherein a transition from the first material to the second material in the at least one filament occurs in less than the length of one loop of the pattern of loops, as taught by Smith, for the purpose of achieving a desired pattern of the textile product (see paragraph 150 of Smith).
Regarding claim 16, Culifo further teaches wherein the first material is a conductive material (see Fig. 5 and paragraphs 27 and 40, control device D provides appropriate input, as stated in paragraph 27 the input is electrical current to the filaments, the current being conducted through the material). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of McMaster et al. (US PGPub 20160186366) and further in view of Smith et al. (US PGPub 2011/0162414) as applied to claim 12 above and further in view of Kapsali et al. (US PGPub 2015/0140886).
Regarding claim 13, Ciluffo teaches all previous elements of the claim as stated above. Ciluffo does not teach wherein the first plurality of rows of continuous filaments and the second plurality of rows of continuous filaments are both additively manufactured. 
However, Kapsali teaches a method of manufacturing an active fiber (see abstract and Fig. 5) wherein the filaments are additively manufactured (see Fig. 5 and paragraph 54, the polymers are combined).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the filaments of Ciluffo to be additively manufactured, as taught by Kapsali, for the purpose of using a known process of manufacturing fibers (see paragraphs 42-43 and 54 of Kapsalie, “typical fibre production”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ciluffo (US PGPub 2006/0122544) in view of McMaster et al. (US PGPub 20160186366) and further in view of Smith et al. (US PGPub 2011/0162414) as applied to claim 12 above and further in view of Karayianni et al. (US PGPub 2006/0281382).
Regarding claim 15, Ciluffo teaches all previous elements of the claim as stated above. Ciluffo does not teach wherein each of the first plurality of rows of continuous filaments has a knit index configured to generate a desired level of compression.
However, Karayianni teaches an analogous electro-textile fabric (see abstract) wherein each of the first plurality of rows of continuous filaments has a knit index configured to generate a desired level of concentration of active filaments (see Figs. 31-3E, different weave constructions are used depending on the desired concentration of active filaments).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the plurality of rows of continuous filaments of Ciluffo to have a knit index configured to generate a desired level of compression, to have a tailored compression pattern of the user (as modified, the level of concentration of active filaments results in a desired level of compression, see paragraphs 40-41 and Fig. 8 of Ciluffo).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pamplin (US PGPub 2020/0000677); Holschuh et al. (USPGPub 2015/0073318); Hu et al. (US PGPub 2012/0000251); which all teach garments incorporating shape memory filaments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785  

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799